In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

No. 01-3413
ROLAND TURNER,
                                               Plaintiff-Appellant,
                                 v.

LOUIS MILLER, JEROME NICKERSON,
and PAUL MORGAN,
                                            Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 99 C 3178—William J. Hibbler, Judge.
                          ____________
     ARGUED MAY 22, 2002—DECIDED AUGUST 21, 2002
                     ____________


  Before POSNER, KANNE, and WILLIAMS, Circuit Judges.
  KANNE, Circuit Judge. Roland Turner sued several
State of Illinois prison officials to recover for injuries he
allegedly sustained when he was shocked by exposed
electrical wires in the showers at Stateville Correctional
Center. In Count I, Turner alleged that the defendants
violated his Eighth Amendment right to be free from
cruel and unusual punishment by exposing him to un-
safe conditions of confinement. In Count II, he alleged
that the defendants were negligent under state law. After
a four-day trial, a jury returned a verdict in favor of the
defendants.
2                                                No. 01-3413

                      I. Background
  Turner, a prisoner at Stateville Correctional Center,
alleges that on October 25, 1997, he was shocked when
he came into contact with exposed wires dangling from a
missing light fixture in the showers. Turner claims that
when he raised his arm to allow another inmate to step in
front of him to use a showerhead, his wrist touched the
exposed wires and he was shocked. According to Turner,
he then fell to the ground, resulting in injuries to his hands,
back, and head.
   At trial, Turner and several inmates testified on Turner’s
behalf. Turner explained that because so few shower-
heads were working, he shared a showerhead with fellow
inmate Flaviano DeLaola. Turner alleged that after he
rinsed off, he stepped back to allow DeLaola to use the
showerhead. At this point, Turner claimed that he raised
his arm, and the next thing he remembered was being
awakened with smelling salts. However, DeLaola tes-
tified at trial that he was a couple of showerheads away
from Turner at the time of the incident, and thus, did not
share the showerhead with Turner. Further, although sev-
eral inmates claimed to have heard Turner yell out and
seen him fall to the floor, no one actually saw Turner’s
arm hit any exposed wires.
   Turner and the inmates provided conflicting testimony
about the time frame during which the exposed wires in
the showers existed and about the length of the exposed
wires. One inmate testified that the wires had been hang-
ing since 1994, while another inmate testified that the
first time he saw the wires was on the day that Turner
was shocked. Further, while Turner testified that the
wires dangled between twelve and thirteen inches, an-
other inmate specifically testified that two exposed wires
were only seven and ten inches long respectively, and
yet another inmate testified that the wires were two feet
No. 01-3413                                             3

long. Turner and all the inmates admitted that they had
never filed a written grievance about the exposed wires.
   At trial, the defendants denied all allegations against
them and asserted sovereign immunity as an affirma-
tive defense to Turner’s negligence claim. Further, each
defendant testified that he had no knowledge about the
exposed wires in the showers and that he had never seen
any wires dangling in the showers. Defendant Louis Miller,
assistant Chief Inspector, testified that his responsibil-
ities did not include inspecting the showers, and there-
fore, he would not have had an opportunity to notice
any exposed wires. Rather, Miller explained that he was
alerted to necessary repair work through work orders
submitted to the engineering office, and no work order
for exposed wires in the showers was ever submitted.
Defendant Lieutenant Paul Morgan testified that on
ninety-five percent of the days that he worked, he in-
spected the showers for contraband and that he had
never seen any exposed wires in the showers nor had
any inmate or guard ever told him that there were ex-
posed wires in the showers. Defendant Sergeant Jerome
Nickerson testified that he walked through the showers
once every two or three weeks to check for cleanliness
and that he never saw any exposed wires. Additionally,
Nickerson testified that no inmate ever reported ex-
posed wires to him.
   The prison medical technician, John Adams, also tes-
tified on behalf of the defendants. Adams explained that
when he arrived at the showers, he used an ammonia
inhalant to revive Turner. Adams stated that although
someone who was unconscious would normally be groggy
upon revival, Turner “snapped around” immediately after
being given the ammonia inhalant. Further, Adams tes-
tified that the inmates in the shower were disinterested
in what was happening with Turner. Adams explained
that this behavior was unusual because normally when a
4                                                No. 01-3413

fellow inmate was injured, the other inmates were very in-
terested in seeing that the injured inmate received med-
ical attention immediately. Adams also explained that
Turner had no visible wounds or injuries. Dr. Smith, the
Stateville medical director who subsequently treated
Turner, also testified that if Turner had lost conscious-
ness and fallen, he would have had bruising as well as
swelling. However, according to Dr. Smith, Turner had
no such injuries.
  The jury returned a verdict on the negligence count in
favor of the defendants, and thereafter the district court
entered judgment in favor of the defendants and against
Turner. Subsequently, Turner filed post-trial motions pur-
suant to Rules 50 and 59, arguing that reversal was war-
ranted because the verdict was against the manifest
weight of the evidence or, alternatively, that a new trial
was warranted due to a lack of evidence, errors in the jury
instructions, and an incomplete impeachment of him by
defense counsel. The district court denied Turner’s post-
trial motions, and Turner now appeals.


                       II. Analysis
  We review the district court’s denial of Turner’s mo-
tion for judgment as a matter of law de novo, limiting our
inquiry “to whether the evidence presented, combined with
all reasonable inferences permissibly drawn therefrom, is
sufficient to support the verdict when viewed in the light
most favorable to the party against whom the motion is
directed.” Goodwin v. MTD Prods., Inc., 232 F.3d 600, 605-
06 (7th Cir. 2000) (quotations omitted). We reverse only
if we conclude that no rational juror could have found
for the prevailing party. See id. at 606. We review the
district court’s denial of Turner’s motion for a new trial for
an abuse of discretion. See id.
  With respect to Turner’s state law negligence claim, the
defendants persuade us that the district court lacked
No. 01-3413                                               5

subject-matter jurisdiction over this claim. Where a
charged act of negligence “arose out of the State employ-
ee’s breach of a duty that is imposed on him solely by vir-
tue of his State employment, sovereign immunity will
bar maintenance of the action” in any court other than
the Illinois Court of Claims. Currie v. Lao, 592 N.E.2d
977, 980 (Ill. 1992) (emphasis in original); see also 705
ILCS 505/8(d) (1998) (waiving Eleventh Amendment im-
munity only in the Illinois Court of Claims).
   In Healy v. Vaupel, 549 N.E.2d 1240, 1248-51 (Ill. 1990),
the Illinois Supreme Court explained that the Illinois
Court of Claims had exclusive jurisdiction over a student’s
claim that university employees’ negligent performance
of their duties led to personal injuries she sustained
while participating in university gymnastic activities. That
court emphasized that “[t]he relationship between the
plaintiff and the defendants would not have had a source
outside the employment status of the defendants.” Id.
at 1249. Six years later, in Magdziak v. Byrd, 96 F.3d
1045, 1049 (7th Cir. 1996), we found that a state po-
lice officer who killed a third party during a high speed
chase was performing a function that arose solely as a
result of that officer’s state employment. Thus, we ex-
plained that the Illinois Court of Claims had exclu-
sive jurisdiction over the resulting tort claims. See id.
Similarly, we find today that the relationship between
Turner and the defendants would not have had a source
outside the employment status of the defendants, and
whatever duty was owed by the defendants to Turner
existed because of Turner’s status as a prisoner and his
presence at Stateville Correctional Center. See Healy, 549
N.E.2d at 1249; see also Witt v. Corr. Officer Andrew,
2000 WL 1349246, at *3 (N.D. Ill. Sept. 19, 2000) (“The
court cannot imagine any set of conceivable facts where
[the prison official’s] negligent discharge of his shotgun
while he was on duty as an armed guard in the prison could
6                                               No. 01-3413

be considered outside the scope of the duties imposed upon
him by his state employment.”). Thus, we find that the
district court improperly exercised subject-matter juris-
diction over Turner’s state law negligence claim.
  With regard to the matter over which jurisdiction exists—
his Eighth Amendment claim—Turner contends that the
district court erred in denying his motion for judgment
as a matter of law or a new trial. Before considering
the merits of this argument, we must address a proce-
dural matter that became apparent on review of the trial
record. The verdict form submitted to the jury by the court
was three pages in length and divided into separate sec-
tions. One section dealt with the negligence claim, and
a second section concerned the Eighth Amendment claim.
The jury’s verdict was returned only as to the negligence
claim, and no verdict was returned with regard to the
Eighth Amendment claim. The judgment on the verdict
entered by the court simply stated “that judgment is
entered in favor of the defendants and against plaintiff.”
  While the verdict returned concerned only the negli-
gence claim directly, it is our view that it is reasonable
to infer that the jury’s verdict on that claim constitutes
an adverse finding on Turner’s Eighth Amendment claim.
See Klapmeier v. Telecheck Int’l, Inc., 482 F.2d 247, 256
(8th Cir. 1973) (affirming the trial court’s use of a similar
inference).* Despite lack of jurisdiction over the negligence
claim, we believe such an inference is reasonable and
appropriate because both claims rested on the same
operative facts and because Turner needed to show more
than negligence to find deliberate indifference, an essential
element of the Eighth Amendment claim. See Snipes v.
DeTella, 95 F.3d 586, 590 (7th Cir. 1996); Lunsford v.



* This was a view apparently shared by the district court and
counsel in this case.
No. 01-3413                                                 7

Bennett, 17 F.3d 1574, 1580 (7th Cir. 1994) (explaining
that “[m]ere negligence does not satisfy the deliberate
indifference standard”).
  We turn now to the merits of Turner’s constitutional
claim. The Eighth Amendment’s prohibition against cruel
and unusual punishment imposes upon prison officials the
duty to “provide humane conditions of confinement” for
prisoners. Farmer v. Brennan, 511 U.S. 825, 832, 114 S.
Ct. 1970, 128 L. Ed. 2d 811 (1994). An Eighth Amendment
conditions-of-confinement claim has two components—a
subjective component and an objective component. See
Delaney v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001). We
have previously held:
    To satisfy the objective component, the deprivation
    alleged must be, objectively, sufficiently serious. There-
    fore, extreme deprivations are required to make out
    a conditions-of-confinement claim. The subjective com-
    ponent relates to a defendant’s state of mind and
    requires a showing of deliberate indifference. At a
    minimum . . . an inmate must allege actual knowledge
    of impending harm easily preventable. A failure of
    prison officials to act in such circumstances suggests
    that the officials actually want the prisoner to suffer
    the harm.
Delaney, 256 F.3d at 683 (internal citations and quota-
tions omitted) (emphasis in original). With respect to the
subjective prong—which requires a showing of deliberate
indifference—the Supreme Court has explained that “an
Eighth Amendment claimant need not show that a pris-
on official acted or failed to act believing that harm actual-
ly would befall an inmate; it is enough that the official
acted or failed to act despite his knowledge of a substantial
risk of serious harm.” Farmer, 511 U.S. at 842. In making
this determination, we may consider whether “the cir-
cumstances suggest that the [official] being sued had been
8                                                No. 01-3413

exposed to information concerning the risk and thus ‘must
have known’ about it.” Id.
  In this case, ample evidence was presented to support
the conclusion that the defendants were not negligent,
let alone deliberately indifferent. Turner and each of the
testifying inmates acknowledged that none of them had
ever filed a written grievance regarding exposed wires in
the showers. Moreover, each of the three defendants de-
nied that they had ever personally seen any exposed
wires in the showers or that anyone had ever told them
about the wires. A rational juror easily could have con-
cluded that Turner failed to prove not only negligence,
but by inference deliberate indifference, on the part of
the defendants because he failed to present any evidence
suggesting that the defendants knew of the wires or that
they had been exposed to information concerning a sub-
stantial risk of serious harm. See id. Thus, the district
court properly denied Turner’s motion for judgment as a
matter of law or a new trial with respect to Turner’s Eighth
Amendment claim.
   Moreover, the resolution of the claim of negligence
(and by inference deliberate indifference) requires a cred-
ibility determination. The jury heard Turner and his fel-
low inmates give inconsistent testimony about the cir-
cumstances surrounding the incident and conflicting
statements concerning the length of the wires and the
time frame during which the wires were allegedly exposed.
Also, Turner testified that he was shocked when he stepped
aside to let DeLaola use a showerhead, yet DeLoala tes-
tified that he was several showerheads away from Turner
at the time of the incident. Further, neither medical tech-
nician Adams nor Dr. Smith saw any visible bruising
or lacerations on Turner’s body. Because the jury clearly
did not find Turner’s story credible, our decision to de-
cline to alter the judgment below is further supported. See
United States v. Henderson, 58 F.3d 1145, 1148 (7th Cir.
1995) (“[Q]uestions of credibility are solely for the trier of
No. 01-3413                                               9

fact, so such arguments are wasted on an appellate court.”)
(quotations omitted).
  Finally, Turner argues that he is entitled to a new trial
because during his cross-examination, defense counsel
failed to prove up an attempted impeachment of him.
However, following the trial, Turner moved for a mistrial
or to have a curative instruction given to the jury regard-
ing defense counsel’s failed prove up. Both parties con-
cede that a curative instruction was given to the jury.
We have held previously that absent an overwhelming
probability that the jury will be unable to disregard in-
admissible evidence and a strong likelihood of a devastat-
ing effect from the evidence, we will presume that a jury
will follow a curative instruction. See Raybestos Prods. v.
Younger, 54 F.3d 1234, 1239 (7th Cir. 1995). In the present
case, Turner presents no basis to conclude that the cura-
tive instruction was inadequate or that a strong likelihood
of a devastating effect exists. See id.


                    III. Conclusion
  For the foregoing reasons, it is ordered that the judgment
of the district court is MODIFIED to provide as follows:
“Judgment is entered in favor of the defendants Louis
Miller, Jerome Nickerson, and Paul Morgan and against
the plaintiff, Roland Turner, on plaintiff’s Eighth Amend-
ment claim.” The judgment, as modified, is AFFIRMED. It
is further ordered that plaintiff’s state law negligence
claim is DISMISSED for lack of subject-matter jurisdiction.

A true Copy:
      Teste:
                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit

                   USCA-97-C-006—8-21-02